Title: To James Madison from Richard Rush, 18 June 1817
From: Rush, Richard
To: Madison, James


Dear Sir.Washington June 18. 1817.
When it became my lot to superintend for a short time, the business of the department of state, I little imagined, that among the foreign ministers, the Abbe Correa was the one with whom my official relations were to be the least smooth. Having imbibed a veneration for his character and genius, struck with the engaging simplicity of his manners and liberality of his principles, I had, on the contrary, supposed, that my intercourse would be full of harmony acting as the organ of the government, while to me personally it would have yielded both pleasure and instruction. Unhappily it has not been wholly so, and I am going to make a claim upon your indulgence while I relate shortly what has occurred. It has grown out of the late events at Pernambucco.
On the 3d of May he called upon me at the office of state having just returned from Philadelphia, whither he had gone soon after the session of congress. After an exchange of salutations, his first remark was, that he had come back “to watch the motions of Mr Ambassador Bowen.[”] This was an individual who had arrived at Norfolk in the vessel which brought us I believe the first account of what had happened at Pernambucco. The newspapers had represented him as a minister, or bearer of dispatches, from the government newly set up there. He had, so it fell out, been to see me the day before, and of this it is probable Mr Correa had heard. His call on me was wholly informal, nor did he make the least allusion to his bearing any official character. I must add, that his whole conversation and exterior bespoke him an intelligent and respectable man. His narrative of events, it is true, was marked by predilections for the cause of the patriots.
It was not necessary that I should make any reply to the remark about Mr Bowen, nor did I. Mr Correa characterised what had happened at Pernambucco as a mere insurrection, which would be as transient as it had been unjustifiable under any pretext of unhappiness or oppression. This was perhaps natural on his part, and I did not allow myself to comment upon his opinions. He added, that his object in coming to Washington was to express a hope, that no official agent from the usurped authorities would be in any way received by this government. He said also, that he would prepare an informal draft of a note upon the subject which he would submit to me in the first instance. This he would do to render its manner as acceptable as possible.
On the 4th, he called and handed me the note. After looking over it I told him I would retain it until the Presidents return from Virginia, which I had reason to expect in a few days. He preferred, however, throwing it into an official shape at once, if I saw no objection to its manner. I said, admitting that he thought it necessary to take the measure of writing a note at all, rather than leave the government to itself upon the occasion, I saw no positive objection to his. In truth it was pretty strong in its denunciation of the insurrection. Yet this could be no matter of complaint with us. It was a concern of his. The answer, if it called for one, was to be our concern.
On the 14th he called again. The President had returned, and his official note which was dated on the 13th, had been sent to me in the meantime. He said it was his duty to inform me, that two vessels had sailed with arms from Baltimore to Pernambucco. He added that he laid this fact before me with complaint. He spoke not only of the injurious effect which such conduct would have upon Portugal, but upon the character of the U. States in Europe. I said nothing in reply to the latter sentiment, though I will frankly confess that it struck me as unnecessary. I contented myself with observing, that a trade in arms was forbidden neither by the laws of nations, nor by any of our own statutes.
He next adverted to the note he had sent me. I told him I had submitted it to the President. He said that it would afford a very favorable occasion for this government to make known its creed on rebellious movements; that this might be the more useful, as the nations of Europe looked upon us as the great fomenters of rebellion.
I felt this remark to be unnecessary too. It was not until the course of conversation led to its repetition that I replied, that it was the creed of this government, when disturbances took place in other countries, not to interfere, or even pass opinions upon them, leaving the parties to themselves. That the nations of Europe could not think we were the great fomenters of rebellion if they did us justice and attended to our history. Our creed, I observed again, was to be sought in our past actions.
He said that I appeared to misunderstand him. That his remark grew out of the warm attachment which he felt, and should ever feel, to the United states. I told him I was sure that it did. He added that he spoke in his personal, not his public capacity, really thinking that our government, without departing from its attitude of nutrality, might use the opportunity which his note afforded, to conciliate the old governments of Europe, where he well knew that strong prejudices prevailed against us. I reiterated the assurance of my belief, accompanied by a manner the most conciliatory that was possible, of his being actuated by no other than a friendly spirit. But it was evident that my remark had created some sensibility. More, certainly, than had been intended, and I found that it could not be removed. I continued to think the remark a proper one; but it was as far from my expectation as design that it should have left the impression I perceived. It was delivered clear of every thing harsh; but feeling that the imputation was undeserved, I did impart to its first utterance a character of seriousness.
On the 12th of the month there appeared in the national Intelligencer a column of reflections bearing hard upon the popular cause of Pernambucco, and exhibiting it withal as little likely to succeed. They contained, among other things, a positive affirmation that the place was strictly blockaded on the 26th of March. They were given in the editorial form; but it was afterwards ascertained, as was conjectured at first, that they came from Mr Correa. Though no notice whatever was taken of this, it was regretted. The more so as subsequent information had demonstrated, that no blockade existed at that date.
On the 20th of the month a second note was received from him. Its general subject was the same with that of the 13th. If it differed at all, it was in affixing terms of still stronger reprobation to the rebellion which it continued to denounce. On the 22d both of these notes were answered. The answer was guarded, yet conciliatory to his sovereign.
On the morning of the 22d there had appeared in the Intelligencer a notification purporting to be from the legation of Portugal, which declared the port of Pernambucco and adjacent coast to be in a state of strict blockade. No intimation had in any shape been given to the government of such a measure. The publication therefore excited some surprise in us all. On the 24th, a short but respectful note of inquiry was addressed to him, to ascertain officially if the publication had his sanction, not that we could have any doubts of the fact. In a reply from him, bearing date the next day, he avowed it, entering somewhat at length into reasons for its justification. The amount of them may be reduced to this: that true he had received no order from his sovereign to notify the blockade, and thence it was that he had not addressed himself to the government; but conscious of its existence although he had not heard from his government, and anticipating such an order as soon as he should hear, he had felt it a duty to lose sight of form in substance, and to warn the unwary in time of their danger.
This note was answered on the 28th. The grounds which it assumed were declared to be inadmissible. It was said, that if a foreign minister could pass by the government and address himself to the country in such a case, he might in any other. That this would mark a departure from rules applicable to the conduct of public ministers which had been too long established to be called in question, and were founded on considerations too just to be dwelt upon. Of such and other appropriate remarks, in reply to minor topicks in his note, the answer was made up. Its manner was as restrained, and to the minister personally as kind, as could be rendered compatible with a protest against what was conceived to be the errors, both of doctrine and practice, which it was forced to review. Nothing farther has taken place, and the correspondence is supposed to be at an end.
The foregoing is a faithful summary of what has passed. I have felt a natural desire to bring it under your eye, as well from the regret which is felt at it here, as from the interest which I am sure you take in all the parties. Although I would by no means impose such an office upon your kindness, yet should the opportunity conveniently occur, I would venture to ask the favor of your showing to Mr Jefferson what I have written.
I know it to be the ardent desire of the President, that the harmony over which a momentary cloud seems thus, against all expectation, to have passed in this quarter, may henceforth be as bright as ever.
I limit my letter to this unpleasant subject, which however brings with it the gratification which I always feel when afforded the opportunity of tendering to you the assurances of my constant respect and devoted friendship.
Richard Rush.
